Appeal from a decision of the Unemployment Insurance Appeal Board, filed November 27, 2006, which ruled that claimant was disqualified from receiving unemployment insurance benefits because his employment was terminated due to misconduct.
*1243Claimant worked as a janitor in a warehouse for approximately four years. He became verbally abusive toward another employee when he inquired about the status of a vacation request that had not yet been approved. Following this exchange, claimant disregarded a supervisor’s directive to return to the warehouse and instead went to a restricted area where the request was being processed. Claimant was immediately discharged and a security officer was summoned to escort him from the building. The Unemployment Insurance Appeal Board found him disqualified from receiving unemployment insurance benefits because his employment was terminated for misconduct. Claimant appeals.
We affirm. “An employee’s insubordinate behavior as evidenced by his or her failure to follow an employer’s reasonable instructions has been held to constitute disqualifying misconduct” (Matter of Benbow [Commissioner of Labor], 32 AD3d 1094, 1095 [2006] [citations omitted]). Here, the employer’s representatives testified that claimant was specifically told not to go to a restricted area to check on the status of his vacation request, but proceeded to do so anyway. This was after he engaged in an argument with another employee whom he threatened and called names. Claimant’s conflicting version of the incident presented a question of credibility for the Board to resolve (see Matter of Lambert [Commissioner of Labor], 34 AD3d 948 [2006]).
Cardona, P.J., Crew III, Peters, Spain and Carpinello, JJ., concur. Ordered that the decision is affirmed, without costs.